Order entered November 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00976-CR
                                      No. 05-13-00977-CR

                         JOSHUA DERMAIN MALONE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                      Trial Court Cause No. F10-56581-H, F10-60705-H

                                           ORDER
       The reporter’s record has been filed in these appeals, but the clerk’s records have not

been filed. Appellant’s docketing statements reflect that appellant is represented by retained

counsel, counsel requested preparation of the clerk’s records on July 5, 2013, but no payment

arrangements have been made for the clerk’s records.

       Accordingly, the Court ORDERS the trial court to make findings of fact regarding

whether appellant has been deprived of the clerk’s record because of ineffective counsel,

indigence, or for any other reason.

      The trial court shall first determine whether appellant desires to prosecute the appeals. If
       the trial court determines that appellant does not desire to prosecute the appeals, it shall
       make a finding to that effect.
      If the trial court determines that appellant desires to prosecute the appeal, it shall next
       determine whether appellant is indigent and entitled to proceed without payment of costs
       for the clerk’s records. If appellant is entitled to proceed without payment of costs, the
       trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
       court is ORDERED to take such measures as may be necessary to assure effective
       representation, which may include appointment of new counsel. If the trial court finds
       appellant is not indigent, it shall determine whether retained counsel has abandoned the
       appeals.

      The trial court shall next determine: (1) whether appellant, if not indigent, has made
       payment arrangements for the clerk’s records; and (2) the date by which the clerk’s
       records will be filed.


       We ORDER the trial court to transmit a record of the proceedings, containing the written
findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.

       The appeals are ABATED to allow the trial court to comply with this order. The appeals

shall be reinstated thirty days from the date of this order or when the supplemental record is

received, whichever is earlier.



                                                      /s/    LANA MYERS
                                                             JUSTICE